                 Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 1 of 11




     FISHERBROYLES, LLP
 1
     Timothy L. Moore, Esq.
 2   CA Bar No. 305168
     811 Mason Street
 3   San Francisco, CA 94108
     T: 619-678-1588
 4
     F: 619-275-7479
 5   timothy.moore@fisherbroyles.com

 6   LEWIS BRISBOIS BISGAARD & SMITH LLP
 7
     ELISE D. KLEIN, SB# 111712
       E-Mail: Elise.Klein@lewisbrisbois.com
 8   633 West 5th Street, Suite 4000
     Los Angeles, California 90071
 9   Telephone: 213.250.1800
10
     Facsimile: 213.250.7900

11   Attorneys for Defendant PRESTIGE CARE, INC.
12                                 UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14

15   JOHN MUIR HEALTH, a California non-             )
     profit public benefit corporation,              )
16                                                   )
                     Plaintiff,                      ) Case No.: 3:18-cv-02347
17                                                   )
            v.                                       )
18                                                   )
                                                     )
19                                                   )
     PRESTIGE CARE, INC., a Washington               ) ANSWER OF PRESTIGE CARE, INC.
20   corporation, and DOES 1 through 25,             )
     inclusive,                                      )
21                                                   )
                     Defendants.                     )
22
            Defendant Prestige Care, Inc., (“Defendant”), hereby submits its Answer to the
23

24
     Complaint of plaintiff John Muir Health (“Plaintiff”), as follows:

25   ///
26   ///
27
     ///
28




                             Defendant’s Answer and Affirmative Defenses - 1
                 Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 2 of 11




                                                 PARTIES
 1

 2          1.      Defendant is without knowledge or information sufficient to form a belief as to

 3   the accuracy or veracity of, and therefore denies, the allegations in Paragraph 1 of Plaintiff’s
 4
     Complaint.
 5
            2.      Plaintiff admits the allegations of Paragraph 2 of the Complaint.
 6

 7
            3.      Defendant is without knowledge or information sufficient to form a belief as to

 8   the accuracy or veracity of, and therefore denies, the allegations in Paragraph 3 of Plaintiff’s
 9   Complaint.
10
            4.      Paragraph 4 does not contain allegations to which a response is required. To the
11
     extent any response is required, Defendant denies the allegations of Paragraph 4 of the
12

13   Complaint.

14          5.      Defendant is without knowledge or information sufficient to form a belief as to
15
     the accuracy or veracity of the allegations in Paragraph 5 of Plaintiff’s Complaint. Further,
16
     Paragraph 5 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
17
     Paragraph 5 of the Complaint.
18

19          6.      Defendant is without knowledge or information sufficient to form a belief as to

20   the accuracy or veracity of the allegations in Paragraph 6 of Plaintiff’s Complaint. Further,
21
     Paragraph 6 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
22
     Paragraph 6 of the Complaint.
23

24
                                     COMMON FACTUAL BACKGROUND

25          7.      Defendant is without knowledge or information sufficient to form a belief as to
26   the accuracy or veracity of the allegations in Paragraph 7 of Plaintiff’s Complaint. Further,
27

28




                             Defendant’s Answer and Affirmative Defenses - 2
                 Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 3 of 11




     Paragraph 7 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
 1

 2   Paragraph 7 of the Complaint.

 3          8.      Defendant denies the allegations of Paragraph 8 of the Complaint.
 4
            9.      Defendant is without knowledge or information sufficient to form a belief as to
 5
     the accuracy or veracity of the allegations in Paragraph 9 of Plaintiff’s Complaint. Further,
 6

 7
     Paragraph 9 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of

 8   Paragraph 9 of the Complaint.
 9          10.     Defendant is without knowledge or information sufficient to form a belief as to
10
     the accuracy or veracity of the allegations in Paragraph 10 of Plaintiff’s Complaint. Further,
11
     Paragraph 10 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
12

13   Paragraph 10 of the Complaint.

14          11.     Defendant is without knowledge or information sufficient to form a belief as to
15
     the accuracy or veracity of the allegations in Paragraph 11 of Plaintiff’s Complaint. Further,
16
     Paragraph 11 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
17
     Paragraph 11 of the Complaint.
18

19          12.     Defendant is without knowledge or information sufficient to form a belief as to

20   the accuracy or veracity of the allegations in Paragraph 12 of Plaintiff’s Complaint. Further,
21
     Paragraph 12 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
22
     Paragraph 12 of the Complaint.
23

24
            13.     Defendant denies that Plaintiff’s usual and customary charges for at-issue hospital

25   services are equal to the amounts identified in Paragraph 13 of the Complaint. To the contrary,
26   upon information and belief, Plaintiff’s usual and customary charges are significantly less than
27
     the amounts alleged, and Defendant therefore denies the allegations of Paragraph 13 of the
28




                            Defendant’s Answer and Affirmative Defenses - 3
               Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 4 of 11




     Complaint. Defendant is without knowledge or information sufficient to form a belief as to the
 1

 2   accuracy or veracity of the remaining allegations in Paragraph 13 of Plaintiff’s Complaint.

 3   Further, Paragraph 13 sets forth a legal conclusion. For these reasons, Defendant denies the
 4
     remaining allegations of Paragraph 13 of the Complaint.
 5
            14.     Defendant is without knowledge or information sufficient to form a belief as to
 6

 7
     the accuracy or veracity of the allegations in Paragraph 14 of Plaintiff’s Complaint. Further,

 8   Paragraph 14 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
 9   Paragraph 14 of the Complaint.
10
            15.     Defendant admits that Plaintiff was paid for hospital services. Defendant denies
11
     the remaining allegations of Paragraph 15 of the Complaint.
12

13                                    FIRST CAUSE OF ACTION

14                                     (Breach of Written Contract)
15
                                  (Against defendant Prestige Care, Inc.)
16
            16.     Paragraph 16 does not contain allegations to which a response is required. To the
17
     extent any response is required, Defendant denies the allegations of Paragraph 16 of the
18

19   Complaint.

20          17.     Defendant is without knowledge or information sufficient to form a belief as to
21
     the accuracy or veracity of the allegations in Paragraph 17 of Plaintiff’s Complaint. Further,
22
     Paragraph 17 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
23

24
     Paragraph 17 of the Complaint.

25          18.     Defendant is without knowledge or information sufficient to form a belief as to
26   the accuracy or veracity of the allegations in Paragraph 18 of Plaintiff’s Complaint. Further,
27

28




                            Defendant’s Answer and Affirmative Defenses - 4
               Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 5 of 11




     Paragraph 18 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
 1

 2   Paragraph 18 of the Complaint.

 3          19.     Defendant is without knowledge or information sufficient to form a belief as to
 4
     the accuracy or veracity of the allegations in Paragraph 19 of Plaintiff’s Complaint. Further,
 5
     Paragraph 19 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
 6

 7
     Paragraph 19 of the Complaint.

 8          20.     Defendant denies the allegations of Paragraph 20 of the Complaint.
 9          21.     Defendant denies the allegations of Paragraph 21 of the Complaint.
10
                                      SECOND CAUSE OF ACTION
11
                                   (Breach of Implied-In-Fact Contract)
12

13                             (Against defendants [sic] Prestige Care, Inc.)

14          22.     Paragraph 22 does not contain allegations to which a response is required. To the
15
     extent any response is required, Defendant denies the allegations of Paragraph 22 of the
16
     Complaint.
17
            23.     Defendant is without knowledge or information sufficient to form a belief as to
18

19   the accuracy or veracity of the allegations in Paragraph 23 of Plaintiff’s Complaint. Further,

20   Paragraph 23 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
21
     Paragraph 23 of the Complaint.
22
            24.     Defendant denies the allegations of Paragraph 24 of the Complaint.
23

24
            25.     Defendant denies the allegations of Paragraph 25 of the Complaint.

25          26.     Defendant is without knowledge or information sufficient to form a belief as to
26   the accuracy or veracity of the allegations in Paragraph 26 of Plaintiff’s Complaint. Further,
27

28




                            Defendant’s Answer and Affirmative Defenses - 5
               Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 6 of 11




     Paragraph 26 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
 1

 2   Paragraph 26 of the Complaint.

 3          27.     Defendant denies the allegations of Paragraph 27 of the Complaint.
 4
            28.     Defendant denies the allegations of Paragraph 28 of the Complaint.
 5
                                      THIRD CAUSE OF ACTION
 6

 7
                                             (Quantum Meruit)

 8                             (Against defendants [sic] Prestige Care, Inc.)
 9          29.     Paragraph 29 does not contain allegations to which a response is required. To the
10
     extent any response is required, Defendant denies the allegations of Paragraph 29 of the
11
     Complaint.
12

13          30.     Defendant denies the allegations of Paragraph 30 of the Complaint.

14          31.     Defendant is without knowledge or information sufficient to form a belief as to
15
     the accuracy or veracity of the allegations in Paragraph 31 of Plaintiff’s Complaint. Further,
16
     Paragraph 31 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
17
     Paragraph 31 of the Complaint.
18

19          32.     Defendant is without knowledge or information sufficient to form a belief as to

20   the accuracy or veracity of the allegations in Paragraph 32 of Plaintiff’s Complaint. Further,
21
     Paragraph 32 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
22
     Paragraph 32 of the Complaint.
23

24
            33.     Defendant is without knowledge or information sufficient to form a belief as to

25   the accuracy or veracity of the allegations in Paragraph 33 of Plaintiff’s Complaint. Further,
26   Paragraph 33 sets forth a legal conclusion. For these reasons, Defendant denies the allegations of
27
     Paragraph 33 of the Complaint.
28




                            Defendant’s Answer and Affirmative Defenses - 6
                 Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 7 of 11




            34.     Defendant admits that Plaintiff was paid for hospital services. Defendant denies
 1

 2   the remaining allegations of Paragraph 34 of the Complaint.

 3                                        PRAYER FOR RELIEF
 4
            Defendant denies that Plaintiff is entitled to any relief, specifically:
 5
            1.      Defendant denies that Plaintiff is entitled to $125,678.25;
 6

 7
            2.      Defendant denies that Plaintiff is entitled to interest in any amount on a principal

 8          amount of $125,678.25;
 9          3.      Defendant denies that Plaintiff is entitled to $178,575.99;
10
            4.      Defendant denies that Plaintiff is entitled to interest in any amount on a principal
11
            amount of $178,575.99;
12

13          5.      Defendant denies that Plaintiff is entitled to costs; and

14          6.      Defendant denies that Plaintiff is entitled to any other relief.
15
                                       AFFIRMATIVE DEFENSES
16
            Incorporating the foregoing facts and responses to the allegations of Plaintiff’s
17
     Complaint, Defendant asserts the following Affirmative Defenses:
18

19                                           FIRST DEFENSE

20          Plaintiff failed to state a claim upon which relief may be granted.
21
                                            SECOND DEFENSE
22
            Plaintiff’s claims are barred by the doctrine of waiver.
23

24
                                             THIRD DEFENSE

25          Plaintiff is equitably estopped from asserting any claim for relief from Defendant.
26   ///
27
     ///
28




                             Defendant’s Answer and Affirmative Defenses - 7
               Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 8 of 11




                                          FOURTH DEFENSE
 1

 2          Plaintiff’s acceptance of prior payments constitutes an accord and satisfaction of all of

 3   Plaintiff’s asserted claims.
 4
                                            FIFTH DEFENSE
 5
            Plaintiff’s claims are barred by the payment doctrine.
 6

 7
                                            SIXTH DEFENSE

 8          The relief demanded by Plaintiff will result in unjust enrichment of Plaintiff at
 9   Defendant’s expense.
10
                                          SEVENTH DEFENSE
11
            Any contract upon which Plaintiff’s claims are based is unenforceable because it lacks
12

13   material terms.

14                                         EIGHTH DEFENSE
15
            Any contract upon which Plaintiff’s claims are based is unenforceable because it is not
16
     supported by consideration.
17
                                            NINTH DEFENSE
18

19          Any contract upon which Plaintiff’s claims are based is unenforceable because there was

20   no meeting of the minds.
21
                                           TENTH DEFENSE
22
            Any contract upon which Plaintiff’s claims are based is unenforceable because it is a
23

24
     contract of adhesion that is inconsistent with Defendant’s reasonable expectations.

25                                       ELEVENTH DEFENSE
26          Any contract upon which Plaintiff’s claims are based is unenforceable because it was
27
     obtained through coercion and/or while Defendant was under duress.
28




                             Defendant’s Answer and Affirmative Defenses - 8
                Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 9 of 11




                                           TWELFTH DEFENSE
 1

 2          Any contract upon which Plaintiff’s claims are based is unenforceable because the

 3   mistake of one or both parties.
 4
                                          THIRTEENTH DEFENSE
 5
            Plaintiff’s claims are barred by the doctrine of unconscionability.
 6

 7
                                          FOURTEENTH DEFENSE

 8          Plaintiff’s claims are barred because granting the relief requested would violate the
 9   implied covenant of good faith and fair dealing.
10
                                           FIFTEENTH DEFENSE
11
            Plaintiff’s claims are barred because they are seeking recovery in excess of the
12

13   reasonable, usual, and customary charges for similar hospital services.

14                                         SIXTEENTH DEFENSE
15
            Plaintiff’s claims are barred because they are seeking recovery in excess of the
16
     reasonable value of the hospital services provided.
17
                                          SEVENTEENTH DEFENSE
18

19          Plaintiff’s claims are barred because they are seeking recovery in excess of the fair value

20   of the hospital services provided.
21
                                          EIGHTEENTH DEFENSE
22
            Plaintiff’s claims are preempted by federal law under 29 U.S.C. § 1144.
23

24

25          WHEREFORE, having fully responded to Plaintiff’s Complaint, Defendant prays as
26   follows:
27

28




                             Defendant’s Answer and Affirmative Defenses - 9
              Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 10 of 11




        1. That Plaintiff’s Complaint be dismissed for failure to state a claim upon which relief may
 1

 2   be granted;

 3      2. That Defendant’s defenses be inquired into and that the same be sustained;
 4
        3. That Defendant have judgment in his favor and against the Plaintiff;
 5
        4. That Plaintiff recover nothing against Defendant;
 6

 7
        5. That all costs be taxed against the Plaintiff; and

 8      6. That this Court enter such other and further relief as it deems just and proper under the
 9   circumstances.
10
        This 9th day of March, 2020.
11                                                        /s/ Timothy L. Moore
                                                          Timothy L. Moore, Esq.
12                                                        CA Bar No. 305168
                                                          Attorney for Defendant Prestige Care, Inc.
13

14                                                        FISHERBROYLES, LLP
                                                          811 Mason Street
15                                                        San Francisco, CA 94108
16
                                                          T: 619-678-1588
                                                          F: 619-275-7479
17                                                        timothy.moore@fisherbroyles.com
18

19

20

21

22

23

24

25

26

27

28




                            Defendant’s Answer and Affirmative Defenses - 10
              Case 3:18-cv-02347-JD Document 31 Filed 03/09/20 Page 11 of 11




 1
                                     CERTIFICATE OF SERVICE
 2
            I, Timothy L. Moore, hereby certify that on March 9, 2020, I electronically filed
 3
     ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT PRESTIGE CARE, INC.,
 4

 5   with the Clerk for the United District Court for the Northern District of California using the CM/

 6   ECF system, which shall send electronic notification to counsel of record.
 7
                                                          /s/ Timothy L. Moore_______
 8                                                        Timothy L. Moore
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                            Defendant’s Answer and Affirmative Defenses - 11
